DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 states “A method for using the composition of claim 1…”, however the claim lacks any step(s) for using the composition. Applicant is required to clarify this issue.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dreilinger et al. (US 2010/0234269 A1) in view of Keswani et al. (US 2015/0144502 A1).
Regarding claims 8-10, Dreilinger teaches an aqueous cleaning composition for hard surfaces such as metals, ceramics (0066) and the method of its manufacturing (abstract, 0015), comprising deionized water; [0076: table 2], disodium tetraborate decahydrate (same as borax or sodium borate decahydrate) and cationic surfactant such as benzalkonium chloride; [0076: table 2].  Composition further comprises C1-C4 alcohols such as ethanol and isopropanol as solvent; [page 5: 46]. 
Regarding claims 8 and 11, Dreilinger does not teach the instantly claimed resistivity of its deionized water. However, Keswani teaches a cleaning system for metal surfaces comprising deionized water with specific resistivity of 18 megaohm; [0058]. Keswani and Dreilinger are related art of cleaning systems utilizing deionized water as carrier of cleaning solution; [0060, 70-71]. At the time before the effective filing date of invention, it would have been obvious to use the deionized water, with the given resistivity, of Keswani for Dreilinger aqueous composition with the motivation of having an aqueous carrier with an intended and controlled ionic contents to prevent water hardness deposition on cleaned metal surfaces as taught by Keswani in using deionized water.
Regarding claims 8 and 12-14, Dreilinger does not, expressly, teach the details or steps of preparing the aqueous composition, such as adding sodium tetraborate decahydrate to agitated and heated (to 40-60ºC) deionized water as a first mixture and preparing the second mixture with cationic surfactant added to deionized heated water and alcohol mixture.  However, these steps are actually construed as an obvious chemical dissolution steps in order to make a homogenous and well-mixed cleaning solution, which is a normal routine laboratory experimentation that does not impart patentability. This is more true and evident in view of the low solubility of borax in water (31.7 gr/L) wherein the agitation and heating of water would ensures its complete dissolution.  In short, the order of making a solution of borax and cationic surfactant does not cause any patentable unexpected results. Note that; Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) ; In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) [MPEP 2144.04 IV C].
Regarding claim 8,  and the term “making a blade rinse composition”, it is noted that; Section 2112.02 of the MPEP provides direction as to how phrases such as this are to be treated: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 11c  2 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.  

Allowable Subject Matter
Claims 1-7 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, according to examiner’s search, do note teach the claimed composition.

                                                   Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892. More specifically the prior arts of US 2017/ 0283743 A1 and US 2007/0149435 are of relevance.


   Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/03/24
 
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767